Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  change “a opposite face” to “[[a]] an opposite face”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, the 
Claims 17-34 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 is incomprehensible. Claim 23 recites “[…] has one adjacent face […] and has a opposite face on an opposite face”. The opposite face on an opposite face is the face itself. Hence, the metes and bounds of the claim are indefinite. Claims 24 and 34, depending from claims 23 and 24, recite that the segments have opposing faces. There are two other opposing faces in claim 23 as well. It is not clear if these are the same opposing faces or not and if they are, what faces they exactly meant.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-18, 22-24, and 28-34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matyscak (US 5,387,082).
With regard to claim 16, Matyscak discloses a jacket ring assembly for a turbomachine, comprising: a casing part (3); a jacket ring segment (15) adapted to radially outwardly surround a rotor blade ring (12) and disposed radially inwardly of the casing part (Fig. 1, 2, 2a, 3), as considered with respect to a longitudinal axis of the turbomachine; and a segmented ring (2) circumferentially divided into segments (see Fig. 3), the jacket ring segment mounted to the casing part by the segmented ring (Fig. 1, 2, 2a, 3), the segmented ring being axially form-fittingly disposed on a form-fitting element of the casing part (Fig. 2, 2a), so that each of the respective segments of the segmented ring is radially outwardly assemblable with the form-fitting element (Fig. 2, 2a, 3. Also note that assemblable only refers to the capability of being assembled, which most elements have. It does not mean an actually assembled), the segmented ring forming a supporting seat, the jacket ring segment being seated on the supporting seat and radially inwardly supported with an axially forward end (Fig. 2, 2a), wherein at least two of the segments of the segmented ring meet circumferentially at a pair of adjacent faces (Fig. 3), the pair of the adjacent faces when viewed in an axial direction 

With regard to claim 17, Matyscak further discloses that the form-fitting element of the casing part is a radially inwardly projecting web disposed in a radially outwardly open receptacle of the segmented ring (Fig. 2, 2a).

With regard to claim 18, Matyscak further discloses that when viewed in the axial direction, the web extends at an angle of no more than 30° in the radial direction (Fig. 2, 2a).

With regard to claim 22, Matyscak further discloses that the jacket ring segment is a sheet-metal part or wherein an abradable seal is disposed on the jacket ring segment (Fig. 1-3, note that a sheet-metal is a very broad limitation).

With regard to claim 23, Matyscak further discloses that at least one segment of the segments has one adjacent face of the adjacent faces of the pair of adjacent faces and has a opposite face on an opposite face, the one adjacent face and the opposite face being parallel to each other when viewed in the axial direction, the opposite face thus also being angled with respect to the radial direction (see Fig. 2, 2a, 3, 4).

With regard to claim 24, Matyscak further discloses that every other segment in the circumferential direction has opposing faces parallel to each other when viewed in 

With regard to claim 28, Matyscak discloses a turbine module having the jacket ring assembly as recited in claim 16 and a rotor blade ring radially outwardly surrounded by the jacket ring segment (Fig. 1, Col. 1; lines 7-14). 

With regard to claim 29, Matyscak further discloses that the jacket ring assembly is part of an axially forward stage of the turbine module (Fig. 1, Col. 1; lines 7-14).

With regard to claim 30, Matyscak discloses a method for overhauling a turbine module according to claim 28 wherein the jacket ring segment is removed by dismantling the segmented ring from an axially forward end (Fig. 1, 2, 2a, the jacket ring can be removed from the turbine by virtue of comprising separate elements which can be disassembled).

With regard to claim 31, Matyscak discloses a turbomachine comprising the jacket ring assembly as recited in claim 16 (Fig. 1, Col. 1; lines 7-14).

With regard to claim 32, Matyscak discloses a jet engine comprising the turbomachine as recited in claim 31 (Fig. 1, Col. 1; lines 7-14, a turbomachine or gas turbine can be used as a jet engine).

With regard to claim 33, Matyscak further discloses that the two segments are different in construction (Fig. 4).

With regard to claim 34, Matyscak further discloses that between the every other segment is a further segment with further opposing faces that are not parallel to each other (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 22-24, and 28-32, and 34  are rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al. (US 2016/0153306), referred to hereafter as Romanov.
With regard to claim 16:
Romanov discloses a jacket ring assembly for a turbomachine, comprising: a casing part (76); a jacket ring segment (102) adapted to radially outwardly surround a rotor blade ring (Fig. 5) and disposed radially inwardly of the casing part (Fig. 5), as considered with respect to a longitudinal axis of the turbomachine; and a segmented ring (78) circumferentially divided into segments (96, see Fig. 6), the jacket ring segment mounted to the casing part by the segmented ring (Fig. 5), the segmented ring being axially form-fittingly disposed on a form-fitting element of the casing part, so that each of the respective segments of the segmented ring is radially outwardly assemblable with the form-fitting element (see 106, 108, and 110 form-fittingly assembled, see Fig. 5, 6, and 
Romanov does not appear to explicitly disclose that the pair of the adjacent faces when viewed in an axial direction being angled with respect to the radial direction.
However, a careful examination of the specification reveals that no criticality for the face having an angle with the radial direction has been shown nor any reason as to why the jacket ring assembly of the applicant with these angled faces would operate any different than the jacket ring assembly of Romanov, and Applicant has not disclosed that this angle provides an advantage, is used for a particular purpose, or solves a stated problem. There is no mention of such angle in the specification nor the drawings. Hence the angle is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Romanov, and Applicant’s invention, to perform equally well, because both would perform the same function of creating a gas path.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the angled faces as 

With regard to claim 22, Romanov further discloses that the jacket ring segment is a sheet-metal part or wherein an abradable seal is disposed on the jacket ring segment (Fig. 5, note that a sheet-metal is a very broad limitation).

With regard to claim 23, Romanov further discloses that at least one segment of the segments has one adjacent face of the adjacent faces of the pair of adjacent faces and has a opposite face on an opposite face, the one adjacent face and the opposite face being parallel to each other when viewed in the axial direction, the opposite face thus also being angled with respect to the radial direction (see Fig. 5, 6).

With regard to claim 24, Romanov further discloses that every other segment in the circumferential direction has opposing faces parallel to each other when viewed in the axial direction (see Fig. 5, 6, note that the claim doesn’t require only every other segment excluding one segment between them, hence when every segment has a property, every other segment has that property as well).

With regard to claim 28, Romanov discloses a turbine module having the jacket ring assembly as recited in claim 16 and a rotor blade ring radially outwardly surrounded by the jacket ring segment (Fig. 1, [0054], [0057]). 

With regard to claim 29, Romanov further discloses that the jacket ring assembly is part of an axially forward stage of the turbine module (Fig. 1, [0054], [0057]).

With regard to claim 30, Romanov discloses a method for overhauling a turbine module according to claim 28 wherein the jacket ring segment is removed by dismantling the segmented ring from an axially forward end (Fig. 5, the jacket ring can be removed from the turbine by virtue of comprising separate elements which can be disassembled).

With regard to claim 31, Romanov discloses a turbomachine comprising the jacket ring assembly as recited in claim 16 (Fig. 1).

With regard to claim 32, Romanov discloses a jet engine comprising the turbomachine as recited in claim 31 ([0049]).

With regard to claim 34, Romanov discloses that between the every other segment is a further segment with further opposing faces that are not parallel to each other (Fig. 5-7).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al. (US 2016/0153306), referred to hereafter as Romanov in view of Alford et al. (US 2004/0120808), referred to hereafter as Alford.
With regard to claim 27:
Romanov discloses the jacket ring assembly of claim 16, as set forth above.
Romanov does not appear to explicitly disclose a sealing insert disposed at a joint where the at least two segments meet.
However, Alford, which is in the same field of endeavor of turbomachines, teaches a jacket ring segment (10) of a gas turbine in which a sealing insert (44) is inserted between two ring segments (see Fig. 2, 3). Alford teaches that the seal is used to bridge the segments which will seal between them ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the seal member of Alford between ring segments of Romanov in order to bridge the segments and seal between them.
--------------------------------------------------------------------------------------------------------------------
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Matyscak (US 5,387,082) in view of Alford et al. (US 2004/0120808), referred to hereafter as Alford.
With regard to claim 27:
Matyscak discloses the jacket ring assembly of claim 16, as set forth above.
Matyscak does not appear to explicitly disclose a sealing insert disposed at a joint where the at least two segments meet.
However, Alford, which is in the same field of endeavor of turbomachines, teaches a jacket ring segment (10) of a gas turbine in which a sealing insert (44) is inserted between two ring segments (see Fig. 2, 3). Alford teaches that the seal is used to bridge the segments which will seal between them ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the seal member of Alford between ring segments of Matyscak in order to bridge the segments and seal between them.
--------------------------------------------------------------------------------------------------------------------
Claims 16, 19-22, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gieg et al. (US 2004/0213666), referred to hereafter as Gieg in view of Romanov et al. (US 2016/0153306), referred to hereafter as Romanov.
With regard to claim 16:
Gieg discloses a jacket ring assembly for a turbomachine, comprising: a casing part (17); a jacket ring segment (3) adapted to radially outwardly surround a rotor blade ring (11) and disposed radially inwardly of the casing part (Figure), as considered with respect to a longitudinal axis of the turbomachine; and a segmented ring (15, 16) circumferentially divided into segments (see Figure and [0018]), the jacket ring segment mounted to the casing part by the segmented 
Gieg is silent about the circumferential arrangement of the segmented ring, as it only shows one view of the ring in its only figure which doesn’t depict the circumferential view, and does not appear to explicitly disclose that at least two of the segments of the segmented ring meet circumferentially at a pair of adjacent faces, the pair of the adjacent faces when viewed in an axial direction being angled with respect to the radial direction.
With regard to the circumferential arrangement of the segmented ring, Romanov, which is in the same field of endeavor of gas turbines, teaches a jacket ring assembly with segmented rings and further teaches that at least two of the segments of the segmented ring meet circumferentially at a pair of adjacent faces (Fig. 6), and further teaches that this arrangement is typical in gas turbine design ([0006], [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to, when looking for a circumferential arrangement of the segmented ring of Gieg which is silent about 
With regard to the faces having an angle with the radial direction, a careful examination of the specification reveals that no criticality for the face having an angle with the radial direction has been shown nor any reason as to why the jacket ring assembly of the applicant with these angled faces would operate any different than the jacket ring assembly of Romanov, and Applicant has not disclosed that this angle provides an advantage, is used for a particular purpose, or solves a stated problem. There is no mention of such angle in the specification nor the drawings. Hence the angle is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Romanov, and Applicant’s invention, to perform equally well, because both would perform the same function of creating a gas path.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the angled faces as claimed with the jacket ring assembly of Romanov in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

With regard to claim 19, the combination of Gieg and Romanov further discloses a retaining ring (see the retaining ring in the Figure) pressing the segments of the segmented ring radially outwardly into engagement on the form-fitting element (Gieg, Figure).

With regard to claim 20, the combination of Gieg and Romanov further discloses that the retaining ring is circumferentially closed and is axially pressed into a receptacle in the segmented ring (Gieg, Figure).

With regard to claim 21, the combination of Gieg and Romanov further discloses that when viewed in the axial direction, the retaining ring is axially form-fittingly retained in the receptacle behind a projection (Gieg, Figure).

With regard to claim 22, the combination of Gieg and Romanov further discloses that the jacket ring segment is a sheet-metal part or wherein an abradable seal is disposed on the jacket ring segment (Gieg, Figure).

With regard to claim 28, the combination of Gieg and Romanov discloses a turbine module having the jacket ring assembly as recited in claim 16 and a rotor blade ring radially outwardly surrounded by the jacket ring segment (Gieg, Figure, [0016]). 

With regard to claim 29, the combination of Gieg and Romanov further discloses that the jacket ring assembly is part of an axially forward stage of the turbine module (Gieg, Figure, [0016]).

With regard to claim 30, the combination of Gieg and Romanov discloses a method for overhauling a turbine module according to claim 28 wherein the jacket ring segment is removed by dismantling the segmented ring from an axially forward end (Gieg, Figure, the jacket ring can be removed from the turbine by virtue of comprising separate elements which can be disassembled).

With regard to claim 31, the combination of Gieg and Romanov discloses a turbomachine comprising the jacket ring assembly as recited in claim 16 (Gieg, Figure, [0016]).

With regard to claim 32, the combination of Gieg and Romanov discloses a jet engine comprising the turbomachine as recited in claim 31 (Gieg, [0016]).

With regard to claim 34, the combination of Gieg and Romanov discloses that between the every other segment is a further segment with further opposing faces that are not parallel to each other (Romanov, Fig. 5-7).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gieg et al. (US 2004/0213666), referred to hereafter as Gieg in view of Romanov et al. (US 2016/0153306), referred to hereafter as Romanov, as applied to claim 16 above, and further in view of Alford et al. (US 2004/0120808), referred to hereafter as Alford.
With regard to claim 27:
The combination of Gieg and Romanov discloses the jacket ring assembly of claim 16, as set forth above.
The combination of Gieg and Romanov does not appear to explicitly disclose a sealing insert disposed at a joint where two segments meet with abutting faces.
However, Alford, which is in the same field of endeavor of turbomachines, teaches a jacket ring segment (10) of a gas turbine in which a sealing insert (44) is inserted between two ring segments (see Fig. 2, 3). Alford teaches that the seal is used to bridge the segments which will seal between them ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the seal member of Alford between ring segments of the combination of Gieg and Romanov in order to bridge the segments and seal between them.

Allowable Subject Matter
Claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claim 25, the prior art doesn’t disclose that at least one of the adjacent faces is an oblique abutting face which, when viewed in the axial direction, forms an angle α of at least 85° and no more than 110° with a connecting line extending between a point of intersection of the oblique abutting face with an outer periphery of the segmented ring and a point of intersection of an opposite abutting face with an inner periphery of the segmented ring, and it would not have been obvious to one of ordinary skill in the art before the effective filing date of the application, nor any motivation, to modify the prior art for these deficiencies. Claim 26 depends from claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             


/WOODY A LEE JR/Primary Examiner, Art Unit 3745